Citation Nr: 1737299	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  05-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety, from October 27, 1999.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 21, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Army from June 1969 to January 1972 and from February 1980 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A transcript of this hearing is of record.  

In August 2010, the Board, in pertinent part, promulgated a decision denying higher initial evaluations than those assigned for the service-connected acquired psychiatric disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2012 memorandum decision, the Court vacated in part that Board decision to the extent it denied higher initial ratings for an acquired psychiatric disorder, and remanded that issue for action consistent with the memorandum decision.  Further, the Court required that the Board consider the claim of entitlement to TDIU as part and parcel of the claim for a higher initial rating for a psychiatric disorder, with remand rather than referral of the TDIU claim notwithstanding TDIU not having been addressed by the RO in the first instance.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2013, the Board remanded the current appellate claims for further development to include according the Veteran new examinations regarding the appellate claims.  The record reflects the Veteran was scheduled for such examinations in February 2017, but did not report and no good cause has been reported for this action.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).  All other development directed by the Board's remand directives appears to have been substantially accomplished.  Accordingly, the Board finds that the remand has been completed to the extent permitted by the cooperation of the Veteran.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that while this case was on remand, the Veteran was assigned a combined 100 percent schedular rating effective October 21, 2013.  Consequently, the Board has construed the TDIU claim as involving entitlement prior to this date.  Moreover, this is consistent with the fact the Veteran's accredited representative indicated in a June 2017 post-remand brief that the TDIU issue was for entitlement prior to that date.

The Board further notes that the Veteran was also assigned special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (housebound rate) effective October 21, 2013.  Accordingly, the Board need not address whether such benefits are warranted for this period.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).


FINDINGS OF FACT

1.  The record does not reflect that, during the pendency of this case, the Veteran's service-connected PTSD and anxiety was manifested by occupational and social impairment with reduced reliability and productivity to include as due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

2.  Prior to October 21, 2013, the Veteran was service-connected for an acquired psychiatric disorder to include PTSD and anxiety, evaluated as 30 percent disabling from October 27, 1999; type II diabetes mellitus and erectile dysfunction, evaluated as 10 percent disabling from January 30, 2003, and 20 percent disabling from May 12, 2003; diabetic neuropathy of the left upper extremity, evaluated as 10 percent disabling from May 8, 2003; and diabetic neuropathy of the right lower extremity, evaluated as 10 percent disabling from May 8, 2003.  

3.  The Veteran's overall combined rating was 30 percent from October 27, 1999; 40 percent from January 30, 2003; 50 percent from May 8, 2003; and 60 percent from May 12, 2003, until the 100 percent rating was assigned from October 21, 2013.

4.  Prior to October 21, 2013, the most probative evidence of record shows that the Veteran was not unable to obtain and/or maintain substantially gainful employment due solely to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder to include PTSD and anxiety are not met at all times from October 27, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.326, 3.655, 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for assignment of a TDIU are not met at all times from October 27, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.331, 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Initially, the Board notes that the PTSD claim is arises from a disagreement with the initial rating assigned following the establishment of service connection, and Courts have held that under such circumstances additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Nevertheless, the Veteran was provided with correspondence which notified him of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Further, he has had the opportunity to present evidence and argument in support of his appeal, to include at the April 2010 hearing.  Nothing indicates he has identified any pertinent evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which documents PTSD symptoms that are not reflected by the evidence already of record.  Moreover, the Veteran was accorded VA examinations which evaluated his service-connected PTSD and anxiety in January 2003, August 2007, and August 2009; and the Board finds they are adequate for resolution of this case.  

As noted in the Introduction, the Veteran was scheduled to undergo additional examinations regarding the current appellate claims in February 2017, but he did not report for these examinations and no good cause has been shown for this action.  Under 38 C.F.R. § 3.326(a), individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  However, as the Veteran did report for other examinations in conjunction with this case, the Board will proceed to evaluate the claims based upon the evidence of record.

The Board also acknowledges the Court's holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ accurately noted the nature of the Veteran's PTSD claim, and asked questions to clarify the Veteran's contentions.  The Board reiterates the Veteran was provided with correspondence during the pendency of this case which notified him of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Further, he was assisted at this hearing by an accredited representative, and his testimony and other statements of record have indicated actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board also notes that it previously determined in the August 2010 decision that the duties to notify and assist had been satisfied regarding the PTSD claim.  Further, the Court did not state in the July 2012 memorandum decision that there was any deficiency with respect to the notice provided to the Veteran; or that there was any error in the findings of the aforementioned VA examinations regarding the symptomatology of his service-connected PTSD and anxiety.  In fact, the Court explicitly found that the Board's finding regarding the adequacy of the August 2009 examination report was not clearly erroneous.  Memorandum decision p. 8.  Moreover, the Court explicitly stated that "the Board did not err in finding that the Secretary satisfied the duty to assist."  Id. at p. 10.  The Board is therefore confident that if the Court had any substantive comments concerning the notification and assistance provided to the Veteran at that point, such would have surfaced in memorandum decision so that any deficiencies could be corrected.

Finally, the Board notes it does not appear the Veteran has identified any current deficiency regarding the notification and assistance he received during the pendency of this case, or in the conduct of his April 2010 hearing.  For example, no such deficiencies were identified in the June 2017 post-remand brief from his accredited representative.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In the adjudication that follows, the Board reiterates that the Court found in its July 2012 memorandum decision that the record raised the issue of entitlement to TDIU which was not addressed in the Board's decision.  The TDIU issue will be adjudicated by this decision.  

Analysis - The Acquired Psychiatric Disorders

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Initially, and as will be discussed in more detail below, the Board finds that the most probative evidence of record shows that the Veteran's service-connected PTSD and anxiety have been manifested by the symptomatology generally associated with the next higher rating of 50 percent to include: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases)

In this regard, the Board acknowledges that the Veteran reported at the January 2003 VA examination that he occasionally experienced what he considered panic-type attacks, but there was no indication it occurred more than once a week.  As such it appears to be of the level consistent with the current 30 percent rating.  Similarly, the only evidence of disturbances in motivation and mood appears to be depression, and depressed mood is one of the symptoms generally associated with the current 30 percent rating.  Moreover, while his recent memory was considered too poor at the January 2003 VA examination, the Board finds that this appears consistent with the type of mild memory loss associated with the 30 percent rating, and not the type of impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks) associated with the next higher rating of 50 percent.  See Owens.  Further, there was evidence of chronic sleep impairment on this examination, which is also associated with the current 30 percent rating.  

Tellingly, the Board notes that the January 2003 VA psychiatric examination also found the Veteran was relevant and coherent in his speech and that flow of speech was within normal limits.  In addition, the examiner opined that his thought process was within normal limits, he was properly oriented times three; his intelligence was considered average; and his judgment was fair.  Similarly, the Board acknowledges that the August 2007 VA examiner noted that the Veteran's speech, while was soft, was clear, productive, and normal in rate and rhythm.  It was also opined that the Veteran was able to use language effectively for communication; was alert and oriented times four with logical and coherent thinking; his affect was appropriately expressed; and his mood was even.  Likewise, the August 2009 VA examiner found the Veteran was alert and oriented times three; his affect was fine; and his mood was good.  It was also opined that his speech was relevant and coherent with no evidence of psychosis or thought disorder.  

In short, the Board finds that the aforementioned VA examination findings reflect the Veteran's adverse psychiatric symptomatology due to his service-connected PTSD and anxiety did not include a flattened affect; circumstantial, circumlocutory, or stereotyped, speech; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking at most times from October 27, 1999.  See Owens, supra; Fenderson, supra.

Further, the Board finds that the above VA examiners findings are mostly consistent with the other evidence of record to include the medical treatment records.  For example, treatment records dated in May 2009, July 2009, October 2009, April 2010, and August 2010 note the Veteran was alert and oriented times three; his cognition was intact; speech was productive and goal directed; and thought process was linear.  The July 2009 records do indicate that his judgment was poor do to substance abuse, the October 2009 records note judgment was improved, while the April and August 2010 records note his judgment was good.

In reaching the above conclusion, the Board has not overlooked the fact that more significant memory impairment was noted on the August 2007 and August 2009 VA examinations than that of the January 2003 VA examination.  For example, it was noted on the August 2007 VA examination that his long-term memory had gaps in it and that his short-term memory was impaired.  The August 2009 VA examiner stated that his immediate and short-term memories were both significantly impaired was concertation moderately impaired; but long-term memory appeared to be intact.  In addition, other symptoms were noted during the pendency of this case that are either associated with higher ratings under Diagnostic Code 9411 or not explicitly noted in the criteria.  In pertinent part, auditory hallucinations were noted on the January 2003 VA examinations, but not on the subsequent August 2007 and August 2009 VA examinations.  There have also been findings of lack of concentration, intrusive thoughts, avoidance, irritability, and hypervigilance during the pendency of this case.  Therefore, in accord with Mauerhan, supra, and Vazquez-Claudio, supra, the Board must determine whether the Veteran's specific symptomatology of his service-connected PTSD and anxiety results in occupational social impairment consistent with that associated with the ratings in excess of 30 percent.

In making this determination, the Board notes that the symptoms and impairment noted on the aforementioned VA examinations are consistent with the other evidence of record, to include the medical treatment records and lay evidence including the April 2010 hearing testimony.  

The Board must also take into account the fact the record reflects the Veteran has experienced concentration and memory problems as a result of a stroke and the August 2009 VA examiner concluded that the Veteran's greatest cognitive difficulty was the result of a recent stroke.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Court found that the record raised a claim for residuals of stroke as secondary to diabetes mellitus, that the claim was inextricably intertwined with the Veteran's claim for a higher initial rating for his psychiatric disorder; and the Board failure to address these issues frustrated judicial review because if, as the Veteran claimed, his stroke was caused by his service-connected diabetes, then the residuals of that stroke, including the Veteran's mood disorder, could not be ignored in determining the appropriate disability rating for his psychiatric disorder.  

The Board also notes, however, that a November 2011 VA medical opinion found that it was less likely than not the stroke was proximately due to or the result of the Veteran's service-connected condition.  VA examiners are presumed qualified to render competent medical opinions, and the Veteran has not challenge the qualifications of the pertinent VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The examiner supported this opinion by stated rationale, which included reference to medical literature detailing the many variables that may cause strokes.  Consequently, the Board concludes this opinion is adequate, persuasive, and entitled to significant probative value.  See Owens, supra.   Moreover, service connection was denied for stroke residuals by a November 2011 rating decision and the Veteran did not appeal.  Therefore, the Board finds that the symptoms associated with the Veteran's stroke, to include mood disorder, are not for consideration in evaluating the Veteran's PTSD and anxiety. 

The Board acknowledges that service connection has been established for CAD with myocardial infraction effective October 21, 2013, and it was recognized as being associated with the diabetes mellitus.  However, service connection was established from October 21, 2013, any symptoms attributed to this disability cannot be considered prior to that date as part of a service-connected disability to include the Veteran's PTSD and anxiety; nor can it be considered subsequent to that date as it is a separately evaluated disability.  

The Board also acknowledges that the Veteran's PTSD and anxiety has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Moreover, the Board finds that as discussed above that the most probative evidence of record shows that the current 30 percent rating is reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130; Owens, supra.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 30 percent.

In regard to social impairment, the Board notes the Veteran reported at the January 2003 VA examination that he had no hobbies or friends.  At the subsequent August 2007 VA examination, he was still living alone and he had infrequent contact with his siblings and children.  For recreation, he spent most of his time reading periodicals at the public library.  At the August 2009 VA examination, he continued to report that he lived alone, but also reported close contact with the younger of his two daughters.  Thereafter, at his August 2010 hearing he testified that he was still unmarried, but that his relationship with his two daughters was "fine" and that he did his own shopping.  

With respect to occupational impairment, the Board notes that because the Veteran has been retired during much of the appeal period the extent of his occupational impairment remains difficult to assess.  Nevertheless, the August 2009 VA examiner opined that his memory and concentration problems (i.e., the adverse symptomatology that would cause the most occupational impairment) were due to his non service connected stroke and, as such, are not for consideration in evaluating his PTSD and anxiety.

In addition, the Board notes in evaluating the Veteran's level of occupational and social impairment it has considered the global assessment of functioning (GAF) scores he has been assigned during the pendency of this case.  The GAF scale, with scores ranging between zero and one hundred percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  Specifically, VA changed its regulations, and now requires use of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V) effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders and the change was made applicable to cases certified to the Board on or after August 4, 2014.  However, as detailed below many of the Veteran's evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in determining the overall level of occupational and social impairment.  

Here, medical records dated in March and July 2000 include a GAF of 60; the January 2003 VA examination assigned a GAF of 50; the August 2007 VA examination assigned a GAF of 55; treatment records dated in April 2009 assigned a GAF of 55; the May 2009 records do show a GAF of 45, but subsequent records in July 2009, the August 2009 VA examination, the October 2009, April 2010, and August 2010 treatment records all assigned a GAF of 50.  In short, the GAF scores assigned during the pendency of this case have primarily been in the 50 to 60 range.

In general, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers); while scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM IV.  However, the score of 50 is close to the range for more moderate symptoms/impairment.  Further, the record does not indicate symptoms associated with the type of serious symptoms noted by the 41 to 50 range to include suicidal ideation or severe obsessional rituals.  Moreover, the August 2007 examiner opined that the Veteran was only mildly to moderately impaired in social and occupational functioning; while the August 2009 VA examiner opined that his psychiatric symptoms were not so severe as to interfere with his ability to maintain gainful employment.  Stated another way, the Board finds that the Veteran's documented adverse symptomatology are most consistent with the GAF scores reflecting moderate occupational and social impairment due to the service-connected PTSD and anxiety, which the Board finds is adequately reflected by the current 30 percent evaluation.  See Owens, supra.

The Board also notes that in making the above determination it took into consideration the February 2013 private psychological report submitted by the Veteran's then attorney in support of his claim.  However, the Board finds that the opinions expressed therein as to the overall impairment and symptomatology of the PTSD and anxiety during the pendency of this case to be inconsistent with the contemporaneous findings on the aforementioned VA examinations, as well as the other evidence of record.  Therefore, the Board concludes this report was entitled to little or no probative value in this case.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Likewise, in making the above determination the Board took into consideration the writings found in the record from the Veteran and other as well as the testimony at the personal hearing in which opinions were provided as to the severity of the claimant's service connected PTSD and anxiety.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, the Board finds that the medical opinions provided by the above VA examiners as to the severity of the adverse symptomatology caused by the service connected PTSD and anxiety more probative because the examiners have greater medical expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In view of the foregoing, the Board finds that the record does not reflect the Veteran's PTSD and anxiety resulted in occupational and social impairment to the extent necessary for a rating in excess of 30 percent; to include the type of reduced reliability and productivity, and/or difficulty in establishing and maintaining effective work and social relationships contemplated by the next higher rating of 50 percent.  38 C.F.R. § 4.130.  For these reasons, the Board finds the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 30 percent from October 27, 1999, to include as a "staged" rating pursuant to Fenderson, supra, and Hart, supra.  

The Board has also considered whether the Veteran's PTSD and anxiety warrants an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's PTSD and anxiety.  By its own terms, as well as the holdings in Mauerhan and Vazquez-Claudio, the schedular criteria are not limited to the symptoms mentioned in the rating schedule.  As detailed above, the Board's focus was the affect all of his PTSD and anxiety symptoms have upon his functional ability particularly the extent of occupational and social impairment.  Therefore, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected PTSD and anxiety, and that referral for consideration of extraschedular rating is not warranted.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The Board notes that, in addition to his PTSD and anxiety, prior to October 21, 2013, the Veteran was service connected for type II diabetes mellitus and erectile dysfunction, evaluated as 10 percent disabling from January 30, 2003, and 20 percent disabling from May 12, 2003; diabetic neuropathy of the left upper extremity, evaluated as 10 percent disabling from May 8, 2003; and diabetic neuropathy of the right lower extremity, evaluated as 10 percent disabling from May 8, 2003.  His overall combined rating was 30 percent from October 27, 1999; 40 percent from January 30, 2003; 50 percent from May 8, 2003; and 60 percent from May 12, 2003, until the 100 percent rating was assigned from October 21, 2013.  See 38 C.F.R. § 4.25.  

In view of the foregoing, the Board must find the Veteran did not satisfy the criteria for consideration of a TDIU on a schedular basis for the period prior to October 21, 2013.  38 C.F.R. §§ 3.340, 4.16(a).  Therefore, he is only entitled to consideration of a TDIU on an extraschedular bases prior to October 21, 2013.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In determining whether the Veteran's appeal warrants referral for assignment of a TDIU prior to October 21, 2013, on an extraschedular basis the Board acknowledges that his service-connected disabilities did result in occupational impairment during this period.  However, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Board acknowledges that the Veteran was determined to be entitled to disability benefits from the Social Security Administration (SSA) during the pertinent period.  However, the Board is not bound by the SSA's determination.  Moreover, the record reflects the determination was based upon a combination of the Veteran's service-connected and nonservice-connected disabilities to include acquired psychiatric disorder, low back problems, hypertension, diabetes, and emphysema/chronic obstructive pulmonary disease (COPD).  Neither his nonservice-connected disabilities nor his age may be considered in determining whether he is entitled to a TDIU prior to October 21, 2013.  Id.  

The Board has also acknowledged the Veteran was retired for much of the appeal period.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

The record indicates the Veteran has reported he has earned a GED and attended technical college where he earned associate degrees in electricity and air conditioning/refrigeration.  His work history has primarily consisted of being laborer to include being a fruit picker prior to service, delivering building materials, making parts for batteries at a battery plant, an electrician in a shipyard, and assembling airport luggage carts when he became too disabled to work.

The Board further notes that a February 2010 VA general medical examination found that based solely on his service-connected disabilities, it was at least as likely as not the Veteran would be precluded from returning to his previous occupation as a warehousemen or electrician; and that he would not be able to perform in job descriptions requiring strenuous labor.  However, nothing in the record reflects he would be precluded from substantially gainful employment in a more sedentary capacity during this period due solely to his service-connected disabilities.  See Owens, supra.  Such work would appear consistent with his education and work history, to include providing instruction and/or supervision of the type of duties he performed as an electrician.  Moreover, a November 2010 VA examination of his diabetes found that that service-connected disabilities resulted in no more than moderate impairment in chores, exercise, and sports; mild impairment in shopping; and no impairment in recreating, traveling, feeding, bathing, dressing, toileting, and grooming.  These findings further support the finding his service-connected disabilities did not preclude employment that did not involve strenuous physical activity.  Additionally, as already noted, the August 2009 VA examiner opined that his psychiatric symptoms were not so severe as to interfere with his ability to maintain gainful employment.  

In view of the foregoing, the Board finds that the most probative evidence of record reflects the Veteran's level of occupational impairment due to his service-connected disabilities were adequately reflected by the schedular ratings in effect for the period prior to October 21, 2013.  Accordingly, the Board finds that these disabilities did not present such an exceptional and/or unusual disability picture that he was unable to obtain and/or maintain substantially gainful employment during this period.  Therefore, the Board finds that this case does not warrant consideration of TDIU on an extraschedular basis for this period and the claim must be denied.


ORDER

An initial rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD and anxiety from October 27, 1999, is denied.

A TDIU prior to October 21, 2013, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


